DETAILED ACTION
Summary 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
This application is in condition for allowance except for the following formal matters: 
Claims 8 and 10-19 are objected to because of the following informalities: 
The examiner believes claim 8 was intended to depend from claim 6 rather than claim 2 as “the paper bill” is first recited in claim 6.  Please amend claim 8 to depend from claim 6; 
In claim 10, lines 18-19, please amend “transmits the application image information to the corresponding business or institutional organization” to recite “transmits the application image information to a corresponding business or institutional organization”;
In claim 16, line 16, please amend “the business or institutional organization” to recite “the corresponding business or institutional organization”;
Appropriate correction is required.
Allowable Subject Matter
Claims 1-19 are allowable.
The following is an examiner’s statement of reasons for allowance:

CHANG et al, US 2014/0118466, teaches an information processing method for an automatic civic service system, wherein a consultation service apparatus (100) is installed at a public space and is connected to a remote end through a network, the information processing method comprising steps of:
Selecting, by a user, a financial service from a menu of financial services [0031] [0033],
Scanning an application document and identity credentials to generate application image information containing content of the application document and the identity credentials for an application [0026] [0034] [0037];
Confirming a financial service and transmitting the application document and identity credentials to a loan officer [0060] [0066].

YOON, US 2013/0021652, teaches a work form generating method wherein a user optically scans documents including an application and identity credentials, executing a work form [0096] [0117]-[0119].  Scanned documents are transmitted to a work form server (20) to perform image editing of combining the scanned images that are received together with the details of a job recorded in the job information image editing in the received work form [0120] [0129]-[0133] [Figures 17-19].

PARK et al, US 2012/0221361, teaches a networking terminal device (100) for use in a public space, wherein the networking terminal device, wherein a user inputs an ID and password into the device (100) and a user authentication is performed [0116].  The networking terminal device is connected to a counselor terminal and the user of the networking terminal device selects a business process [0117].  If document submission is required, the networking terminal device guides the user to insert documents to be scanned, which are then stored as an electronic file [0121] [Figure 7].
MACKAY et al, US 2005/0055475, teaches a multi-functional peripheral (MFP wherein a user selects a business process on the MFP, the business process including a loan application, and is prompted to scan a completed loan application form and driver’s license [0056].
CHANG, YOON, PARK, and MACKAY do not teach or fairly suggest, either singularly or in combination thereof, the invention as claimed by the applicant.  In particular, the prior art does not teach the method steps of determining a type of service to be performed according to validity of the application image information; when determining that the application image information is validated correctly, performing service classification and transmitting the application image information to a corresponding business or institutions organization of the remote end.  
The examiner notes that the inventions of the prior art of record require user manual selection of a type of service to be performed prior to be to scanning of the application documents and identity credentials.  No performance of service classification is required after the application documents and identity credentials are scanned and transmitted to a corresponding business or institutional organization.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876